 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUMINTRIUS DAMOUR GUNN                           No. 2:21-cv-00295-CKD P
12                        Plaintiff,
13            v.                                       ORDER AND
14    STANTON CORRECTIONAL                             FINDINGS AND RECOMMENDATIONS
      FACILITY, et al.,
15
                          Defendants.
16

17

18           By order filed May 25, 2021, plaintiff’s first amended complaint was dismissed and thirty

19   days leave to file a second amended complaint was granted. The thirty day period has now

20   expired, and plaintiff has not filed an amended complaint or otherwise responded to the court’s

21   order. Plaintiff has consented to this court’s jurisdiction pursuant to 28 U.S.C. § 636(c) and Local

22   Rule 302.

23           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this

24   matter to a district court judge.

25           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

26   Local Rule 110; Fed. R. Civ. P. 41(b).

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                       1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 4   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 5   (9th Cir. 1991).

 6   Dated: July 8, 2021
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14   12/gunn0295.fta(2).docx

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
